Citation Nr: 0523119	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  99-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied service connection for coronary artery 
disease as secondary to PTSD.

The case was remanded to the RO for additional development in 
October 2003.  It was returned to the Board for appellate 
consideration in July 2005.  


FINDINGS OF FACT

1.  All evidence and information necessary for adjudication 
of the veteran's appeal have been obtained by VA.

2.  The evidence of record does not demonstrate that the 
veteran's coronary artery disease was caused or aggravated by 
his service-connected PTSD.


CONCLUSION OF LAW

The veteran's coronary artery disease is not proximately due 
to or the result of the service-connected PTSD, nor was it 
aggravated thereby.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2002); Allen v. Brown, 8 Vet. App. 374 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
September 1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 1999, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
service connection for coronary artery disease.  Supplemental 
statements of the case dated in April 2000, June 2000, August 
2000, January 2002, and April 2005 also provided notice to 
the veteran of the evidence of record regarding his claim and 
why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in August 2000, November 2000, and 
July 2004 also instructed the veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's October 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations.  
Records have been obtained from the Social Security 
Administration and associated with the claims folders.  The 
July 2004 letter to the veteran requested that he identify 
treatment beginning in 1969.  The veteran did not respond to 
that request for information.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
heart or vascular system.  His heart and vascular system were 
noted to be normal on discharge examination in March 1969.

A December 1991 report from North Medical Cardio-Vascular 
Group shows that the veteran underwent a thallium stress 
test.  

The veteran underwent cardiac catheterization in February 
1992.  The procedure report indicates that the veteran had 
suffered a silent inferior wall myocardial infarction 
sometime in 1989 or 1990, with an angioplasty in 1990, and a 
repeat angioplasty in October 1991.  

At a December 1997 VA examination, the veteran reported that 
he had suffered a myocardial infarction in 1988.  The 
examiner noted that the veteran had coronary artery disease, 
hypertension, chronic bronchitis and hypercholesteremia.

Service connection was granted for PTSD in April 1998.  

An August 1998 VA treatment note reflects the veteran's 
report of having suffered a myocardial infarction in 1988.  
He stated that he was placed on various medications at that 
time.

In September 1998, the veteran raised a claim of entitlement 
to service connection for coronary artery disease as the 
direct and proximate result of his PTSD.  In conjunction with 
his claim, the veteran submitted a copy of an article by 
Lawrence A. Moss, M.D. entitled Hypertension in the War 
Veteran.  That article reviews the medical literature to 
explore the causal factors of hypertension in war veterans.

The veteran also submitted two statements from his private 
physicians.  In a July 1998 letter, the veteran's 
cardiologist indicated that she had read the study by Dr. 
Moss.  She stated that the veteran had coronary artery 
disease, hypercholesterolemia, minor arrhythmias and PTSD.  
She opined that it was reasonable to believe that although 
the stress may not have been the sole cause of the veteran's 
coronary artery disease, it certainly could be an aggravating 
factor over time.  The veteran's family physician, in an 
August 1998 letter, indicated that he had reviewed literature 
provided by the veteran and had concluded that the stress 
that the veteran experienced in Vietnam had a relationship to 
his hypertension and coronary artery disease.  He noted that 
the veteran had suffered from a myocardial infarction at an 
early age.

A VA heart examination was conducted in February 1999.  The 
examiner noted, by history, that the veteran had been 
diagnosed with coronary artery disease in 1989.  The veteran 
reported that at that time, he had been suffering from 
increasing fatigue and that he had been unable to keep up 
with his exercise routine.  The examiner noted that an EKG 
revealed evidence of previous myocardial infarction.  She 
also noted that the veteran had undergone three 
angioplasties, the most recent being in 1993.  Daily moderate 
fatigue was the veteran's primary complaint.  After physical 
examination and testing, the assessment was coronary artery 
disease.  The examiner concluded that it was more likely that 
the disease was caused by elevated cholesterol levels.  She 
noted that myocardial infarction was caused by coronary 
artery blockage, resulting in cardiac muscle death.  She 
stated that the heart condition was most likely due to 
nonservice connected disease.

A January 2000 compensation and pension note indicated that 
the veteran was diagnosed with coronary artery disease in 
1988 by a private physician.  He subsequently underwent 
cardiac catheterization and three angioplasties.  The 
examiner noted that the veteran's coronary risk factors 
included a history of hypocholesterolemia and a remote 
history of smoking.  The veteran reported that he had 
stressful experiences in Vietnam.  Examination revealed 
symptoms of mild heart failure.  The provider indicated that 
the question of whether PTSD was associated with the 
veteran's coronary artery disease was difficult.  It was 
noted that a number of studies stated that stress was 
associated with increased incidence of coronary artery 
disease, but that there were an equal number of studies 
stating that it was not an independent risk factor.  It was 
stated that PTSD in particular was known to be associated 
with hypertension, which in turn could play a role as a risk 
factor for coronary artery disease.  However, that the 
veteran had no history of hypertension, which ruled out the 
role of PTSD in the genesis of coronary artery disease.  The 
veteran had a history of high cholesterol, and that the 
evidence of PTSD as a proximate cause of his coronary artery 
disease seemed weak.  She stated that it was a controversial 
subject and that no definite opinion was possible.

Records from private physicians, dated from June 2000 to 
October 2000, reflect treatment for heart problems.  In June 
2000, the veteran underwent single saphenous vein graft to 
the posterior descending and repair of a left ventricular 
aneurysm.  A defibrillator was implanted in July 2000 to 
control ventricular tachycardia.

Upon VA general medical examination in February 2001, the 
veteran reported that he had suffered from a myocardial 
infarction in 1990 and that he was diagnosed with coronary 
artery disease at that time.  The examiner noted a positive 
history of hypertension and hypercholesterolemia.  The 
veteran indicated that he quit smoking in 1971.  

Social Security Administration records indicate that 
disability benefits were granted effective in June 2000 for 
chronic ischemic heart disease and anxiety related disorders.

A VA heart examination was conducted in January 2005.  The 
examiner noted that he had reviewed the claims folders and 
computerized clinic notes.  He interviewed the veteran and 
his wife, as well.  The examiner indicated that a recent 
progress note documented coronary artery disease, ischemic 
cardiomyopathy, hyperlipidemia, obesity, PTSD, and chronic 
obstructive pulmonary disease.  He noted references to a 
myocardial infarction in 1988 and a subsequent diagnosis of 
coronary artery disease.  The veteran reported that he had 
smoked but quit years ago.  The impression was coronary 
artery disease.  The examiner indicated that the disease was 
related to atherosclerosis.  He noted that multiple factors 
were involved in the pathogenesis of the atherosclerosis, to 
include abnormalities of lipid metabolism, endothelial 
dysfunction, inflammation, plaque rupture, hypertension, 
glucose intolerance, and smoking.  He indicated that the 
veteran was currently on two lipid medications.  He pointed 
out that there was no medical evidence that PTSD was a direct 
cause of atherosclerosis or dyslipidemia and that therefore, 
based on the available medical information, PTSD was not 
considered a factor in causing the veteran's coronary artery 
disease.  He further stated that the veteran's PTSD could not 
be established as an aggravating factor, and that it had not 
worsened the veteran's coronary artery disease.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran contends that his coronary artery disease is 
etiologically related to his service-connected PTSD.  Having 
carefully reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that service connection for 
coronary artery disease is not warranted.  While the veteran 
has submitted two opinions from private physicians which 
suggest that the veteran's PTSD is related to his coronary 
artery disease, those physicians appear to have based their 
opinions upon a literature review pertaining to the 
relationship of PTSD and hypertension.  Those opinions are 
not supported by any discussion of the medical findings 
specific to the veteran.  On the other hand, two VA examiners 
have concluded, upon thorough examination and review of the 
evidence of record, that the veteran's coronary artery 
disease was not caused or aggravated by the service-connected 
PTSD.  The report of the most recent VA examination, 
conducted in January 2005, includes a comprehensive history 
and concludes that the veteran's coronary artery disease is 
related to atherosclerosis, caused by multiple factors.  The 
examiner stated that based upon available medical 
information, PTSD was not a factor in causing or aggravating 
the veteran's coronary artery disease.  The veteran has not 
submitted or identified any evidence that controverts the 
medical findings that are specific to him.

The Board has also considered the veteran's arguments that 
his coronary artery disease was caused or aggravated by his 
service-connected PTSD; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is again the veteran's claim.


ORDER

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


